Exhibit 10.2
 
 
 
 


Escrow Agreement
 


This Escrow Agreement, dated as of October  15, 2010 (the "Agreement"), is by
and among MAHAFFEY & ASSOCIATES, A Professional Corporation, located at 4 San
Joaquin Plaza, Suite 320, Newport Beach, California 92660; Telephone:  (949)
833-1400, Facsimile:  (949) 263-8736, Email: dougm@mahaffeylaw.com (“Escrow
Agent”), CSI Energy, Inc., a Nevada corporation located at 2300 W. Sahara Ave.,
Suite 800, Las Vegas, NV 89102; Telephone:  (702) 949-9449 (“Buyer”), RMR Energy
Resources, a California General Partnership, and Grayson Services, Inc., a
California corporation, each located at BG Operations, 4004 South Enos Lane,
Bakersfield, CA 93314 (collectively, “Seller”)


Whereas, Buyer and Seller have entered into a Purchase and Sale Agreement (the
“PSA”) dated October  15, 2010 providing for the acquisition by Buyer from
Seller of certain oil and gas assets defined on Exhibit “A” attached.  Each
capitalized term used but not defined herein shall have the meaning ascribed to
it in that certain PSA, as amended or supplemented from time-to-time, including
all attachments, schedules and exhibits thereto;


Whereas, the Seller requires that part of the Purchase Price be deposited in
escrow by Buyer to be held by the Escrow Agent for release in accordance with
the terms set forth herein; and


Whereas, the parties to the PSA have agreed upon and wish to set forth herein
the terms and conditions of this Escrow Agreement with respect to the escrow.


Now, therefore, in consideration of and subject to the agreements, terms and
conditions contained herein, the parties hereto agree as follows:


1.      Escrow Agent.  The Escrow Agent agrees to act as Escrow Agent, upon the
terms, conditions, and provisions provided in this Escrow Agreement.


2.      Escrow of Escrow Amount.  The parties hereto hereby designate and
appoint the Escrow Agent to serve in accordance with the terms of this Escrow
Agreement.  Upon close of the PSA, Buyer shall deliver to the Escrow Agent, as
part of the Purchase Price, the sum of One Million Seven Hundred Fifty Thousand
Dollars ($1,750,000.00) (the "Escrow Amount") by wire transfer to the following
account:


Commerce National Bank
4040 MacArthur Blvd, Ste. 100
Newport Beach, CA 92660
Ph:  949-870-3863
Routing Number: 1222-43703


For credit to:
Mahaffey & Associates, PLC
Attorney Escrow Account
4 San Joaquin Plaza, Ste 320
Newport Beach, CA 92660
Account No: 102004843
 

 
 

--------------------------------------------------------------------------------

 



3.           Distribution of Escrow Amount.  The Escrow Amount, with interest,
is to be distributed by the Escrow Agent upon receiving written instruction as
follows:
 
(a)           Pursuant to, and in accordance with Section 11.3 of the PSA, in
the event that the Buyer is entitled to indemnification from the Seller in an
amount greater than $25,000, then, pursuant to the terms of Section 2.4(b) of
the PSA, Buyer will be entitled (after complying with the applicable procedures
contained in the PSA) to receive out of the Escrow Amount such amount as the
Buyer is entitled to receive pursuant to Section 2.4(b) of the PSA less $25,000.
 
(b)           Pursuant to, and in accordance with Section 3.4(c) of the PSA, in
the event that Buyer shall deliver notice of a Title Defect to Seller and to the
Escrow Agent in accordance with the terms and conditions of this Agreement, then
one dollar of the Escrow Amount shall be released to the Buyer for each dollar
of Title Defect.   In  the event it is finally determined in accordance with
Section 3.4 that no adjustment to the Purchase Price is required, then the
Escrow Agent shall promptly release one-half ($875,000) of the Escrow Amount to
the Seller.  The remaining one-half ($875,000) shall remain in Escrow as
security for the Seller’s obligations with respect to the indemnification
provisions of Article 11 of the PSA.
 
(i)           the event that, from time to time, as Buyer determines that it is
entitled to payment from Seller pursuant to this Agreement, Buyer shall provide
a written notice to Escrow Agent of such claim (a “Claim”) against the Escrow
Amount, stating in reasonable detail the method of computation of such Claim and
the amount thereof and a reasonably detailed description of the facts upon which
such Claim is based and a reference to the provisions of the PSA in respect of
which such Claim shall have occurred.  Unless the Escrow Agent receives a timely
Objection Notice (as defined below) from the Seller pursuant to Section 3(c),
the Escrow Agent shall disburse to the Buyer out of the Escrow Amount the amount
specified in the Claim by Buyer.
 
(ii)           In the event that the Escrow Agent receives an instruction letter
signed by both the Seller and the Buyer, the Escrow Agent shall promptly
distribute all or any portion of the Escrow Amount as and to whom directed by
such instruction letter.
 
(iii)           In the event that any portion of the Escrow Amount (not
including any amounts subject to an Objection Notice pursuant to Section 3(c) of
this Escrow Agreement, which amounts will remain in escrow pursuant to this
Escrow Agreement until disbursed in accordance with Section 3(c)) remains in
escrow with the Escrow Agent on the one year anniversary of the Closing Date,
the Seller may execute an instruction letter to the Escrow Agent instructing the
Escrow Agent to disburse the remaining Escrow Amount to the Seller.  On or after
the one year anniversary of the Closing Date, upon receiving such an instruction
letter signed by the Exchange Agent, the Escrow Agent shall promptly distribute
any remaining undisputed Escrow Amount to the Exchange Agent.
 
(c)           The Seller shall have the right to dispute any Claim, and the
Buyer shall have the right to dispute any Release Request, within the thirty
(30) day period following receipt of a copy of a Claim or Release Request, as
applicable, by delivering to Escrow Agent and the other parties hereto written
notice (an “Objection Notice”) that the Seller or the Buyer, as applicable,
disputes the matter(s) set forth in such Claim or Release Request, as
applicable, either with respect to the validity or the amount requested to be
disbursed (or both).  Such Objection Notice shall include the basis, with
reasonable specificity, of the objection.  If an Objection Notice is not
received within such thirty (30) day period, the non-claiming party will be
deemed to have waived their right to object to the disbursement of all or any
portion of the Escrow Amount pursuant to such Claim or Release Request, as
applicable.  Upon timely receipt of an Objection Notice, Escrow Agent shall take
no action except upon receipt of joint written instructions from Buyer and the
Seller or by a final non-appealable order of a court of competent jurisdiction
(“Final Order”).  Escrow Agent shall promptly follow such instructions or Final
Order upon receipt thereof.  Escrow Agent shall be entitled to receive an
opinion of counsel from Buyer that such Final Order is final and binding.
 

 
2

--------------------------------------------------------------------------------

 



 
4.           Term.                      This Escrow Agreement shall continue in
effect until the Escrow Agent has disbursed the entire Escrow Amount; provided,
however, that this Escrow Agreement may be terminated at any time by the
delivery to the Escrow Agent of written notice of termination signed by Seller
and Buyer directing the disposition of the Escrow Amount, and the disposition
thereof by the Escrow Agent pursuant to such direction.  If Claims are made
after the termination of this Escrow Agreement, no Escrow Amount shall be
available to satisfy any such Claim.
 
5.           Fees and Expenses.  Buyer agrees to pay one hundred percent (100%)
of the fees of the Escrow Agent for its services hereunder, including reasonable
attorneys' fees and expenses not to exceed $2,500.  Upon incurring any such
expenses, the Escrow Agent shall furnish to Buyer a certificate itemizing such
expenses and Buyer shall promptly reimburse the Escrow Agent therefor.


6.           Responsibility of Escrow Agent.  The acceptance by the Escrow Agent
of its duties under this Escrow Agreement is subject to the following terms and
conditions, which the parties to this Escrow Agreement hereby agree shall govern
and control with respect to its rights, duties, liabilities and immunities:


(a)           The Escrow Agent shall act hereunder as depository only, and shall
not be responsible or liable in any manner whatsoever for the sufficiency of any
item deposited with it or released by it in accordance with the terms hereof.
The Escrow Agent shall have no duty to know or determine the performance or
non-performance of any agreement by or among the other parties hereto.


(b)           The Escrow Agent shall be under no duty or obligation to ascertain
the identity, authority or right of the parties (or their agents) to execute or
deliver or purporting to execute or deliver this Escrow Agreement or any
documents or paper or payments deposited or called for or given hereunder.


(c)           The Escrow Agent shall not be liable for any error of judgment, or
for any act done or step taken or omitted by it in good faith, or for any
mistake of fact or law, or for anything which it may do or refrain from doing in
connection herewith, except its own gross negligence or willful misconduct.


(d)           The Escrow Agent may consult with, and obtain advice from, legal
counsel of its choice in the event of any question as to any of the provisions
hereof or its duties hereunder, and it shall incur no liability and shall be
fully protected in acting in good faith in accordance with the opinion and
instructions of such counsel.


(e)           The Escrow Agent shall have no duties except those which are
expressly set forth herein, and it shall not be bound by any notice of a claim,
or demand with respect thereto, or any waiver, modification, amendment,
termination or rescission of this Escrow Agreement, unless in writing signed by
all other parties to it and received by it, and, if its duties are affected,
unless it shall have given its prior written consent thereto.


(f)           The Escrow Agent is not a party to and is not bound by any other
agreement, nor is it a party to or bound by or charged with notice of any other
agreement out of which this escrow might arise.
 

 
3

--------------------------------------------------------------------------------

 



(g)           In the event of any disagreement between any of the parties to
this Escrow Agreement resulting in adverse claims or demands being made in
connection with the Escrow Amount, or in the event that the Escrow Agent shall
in good faith be in doubt as to what action it should take hereunder, the Escrow
Agent, may, at its option, refuse to comply with any claims or demands on it, or
refuse to take any other action hereunder, so long as such disagreement
continues or such doubt exists, and in any such event, the Escrow Agent shall
not be or become liable in any way or to any party for its failure to act, and
the Escrow Agent shall be entitled to continue so to refrain from acting until
(i) the rights of all parties shall have been fully and finally adjudicated by a
court of competent jurisdiction or (ii) all differences shall have been adjusted
and all doubt resolved by agreement among the parties to this Escrow Agreement,
and the Escrow Agent shall have been notified thereof in writing signed by all
such parties.  The rights of the Escrow Agent under this paragraph are
cumulative of all other rights which it may have by law or otherwise.


(h)           The Escrow Agent shall not be liable for or by reason of any of
the statements of fact or recitals contained in this Escrow Agreement or in the
Escrow Amount or be required to verify the same.  All such statements and
recitals are and shall be deemed to have been made by the party making such
statements or recitals only.


(i)           All parties hereto agree that, as applicable, each will perform,
execute, acknowledge and deliver or cause to be performed, executed,
acknowledged and delivered all such further and other acts, instruments and
assurances as may reasonably be required by the Escrow Agent for the carrying
out or performing by the Escrow Agent of the provisions of this Escrow
Agreement.


(j)           The Escrow Agent is hereby authorized and directed to accept
instructions with respect to the performance of its duties hereunder by way of a
certificate from any authorized officer of the parties hereto in accordance with
Section 3. herein, and it shall not be liable for any action taken or suffered
to be taken by it in good faith in accordance with the instructions of any such
officer or person.


(k)           The Escrow Agent may execute and exercise any of the rights or
powers hereby vested in it or perform any duty hereunder either itself or by or
through its attorneys or agents, and the Escrow Agent shall not be answerable or
accountable for any act, omission, default, neglect or misconduct of any such
attorneys or agents or for any loss to the parties hereto resulting from any
such act, omission, default, neglect or misconduct, provided reasonable care was
exercised in the selection thereof.


(l)           No provision of this Escrow Agreement shall require the Escrow
Agent to expend or risk its own funds or otherwise incur any financial liability
in the performance of any of its duties hereunder or in the exercise of its
rights.


(m)           The Escrow Agent is hereby granted a lien on the Escrow Amount and
other items it may hold hereunder such that, in the event that any and all
charges payable under Section 4 shall not be timely paid by the Buyer, the
Escrow Agent shall have the right to pay itself therefrom the full amount owed,
provided that written notice of the Escrow Agent's intent to proceed under this
subsection (m) be given to the Buyer at least five (5) business days in advance
of such action.


(n)           The Escrow Agent shall exercise the same degree of care toward the
Escrow Amount and other items it may hold hereunder as it exercises toward its
own similar property and shall not be held to any higher standard of care under
this Escrow Agreement, nor deemed to owe any fiduciary duty to the parties
hereto.
 

 
4

--------------------------------------------------------------------------------

 



(o)           Subject to Section 5(m) above, the Escrow Agent does not have any
interest in the Escrow Amount or other items it may hold hereunder but is
serving as escrow holder only and has only possession thereof.


(p)           The Escrow Agent shall not be called upon to advise any party as
to selling or retaining, or taking or refraining from taking any action with
respect to, any cash, securities or other property deposited hereunder.


7.           Indemnity.  Each of the parties hereto, in total and severally,
agrees to indemnify and hold harmless the Escrow Agent against and in respect of
any and all claims, suits, actions, proceedings (formal or informal),
investigations, judgments, deficiencies, damages, settlements, liabilities, loss
and legal and other expenses (including reasonable legal fees and expenses of
attorneys chosen by the Escrow Agent) (collectively, "Claims"), as and when
incurred, arising out of or based upon any act, omission, alleged act, or
alleged omission by the Escrow Agent or any other cause, in any case in
connection with the acceptance of, or the performance or nonperformance by the
Escrow Agent of any of the Escrow Agent's duties under this Escrow Agreement,
except Claims arising out of or based upon the Escrow Agent's willful misconduct
or gross negligence.


8.           Amendment and Termination. The rights, duties or responsibilities
of the Escrow Agent may not be amended or cancelled without its written
consent.  Upon the termination of this Escrow Agreement, the Escrow Agent shall
distribute the Escrow Amount to the persons specified in Section 3, subject to
Section 6(m).


9.           Resignation and Removal; Appointment of Successor Escrow
Agent.  The Escrow Agent may at any time resign by giving thirty (30) days
written notice of resignation to Buyer and Seller.  Buyer and Seller may jointly
remove the Escrow Agent by giving thirty (30) days written notice to the Escrow
Agent.  Upon receiving a notice of resignation, or upon removal, Buyer and
Seller jointly shall promptly appoint a successor Escrow Agent.  If no successor
Escrow Agent shall have been so appointed and have accepted appointment within
thirty (30) days after the mailing of such notice of resignation, the resigning
Escrow Agent may petition any court of competent jurisdiction for the
appointment of a successor Escrow Agent.  Such court may thereupon, after such
notice, if any, as it may deem proper and prescribe, appoint a successor Escrow
Agent. Upon the resignation or removal of the Escrow Agent, the Escrow Agent
shall distribute the Escrow Amount to the persons specified in a certificate
from the parties hereto, subject to Section 6(m) hereof.


10.           Notices.  All notices and certificates given by any party hereto
which are required or may be given pursuant to this Escrow Agreement shall be
sufficient in all respects if given to each of the other parties hereto in
writing and delivered personally, by telecopy or by registered or certified
mail, postage prepaid, to the addresses set forth in the introductory paragraph
above.


11.           Waivers.  No waiver of any provision hereof shall be effective
unless expressed in writing signed by the party to be charged, and no waiver of
any provision permits a waiver of any other provision or other waiver of that
provision unless specifically otherwise agreed to in writing.


12.           Confidentiality.  No printed or other material in any language,
including prospectuses, notices, reports, and promotional material which
mentions the Escrow Agent by name or the rights, powers or duties of the Escrow
Agent under this Escrow Agreement shall be issued by any of the other parties
hereto, or on such party's behalf, without the prior written consent of the
Escrow Agent.
 

 
5

--------------------------------------------------------------------------------

 



13.           Parties in Interest.  This Escrow Agreement shall be binding upon
and inure to the benefit of the respective heirs, legal representatives,
successors and assigns of the parties hereto.


14.           Counterpart Execution.  This Escrow Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed an
original but all of which together shall constitute one and the same instrument.


15.           Governing Law.  The terms of this Escrow Agreement shall be
governed by, and interpreted in accordance with, the laws of the State of
California, without regard to choice of law principles.


16.           Conflicts.  To the extent there is a conflict between the terms of
this Escrow Agreement, and the terms of the Escrow Instructions to which this
Escrow Agreement is attached, the provisions of the Escrow Instructions shall
control.


17.           Entire Agreement.  This Escrow Agreement sets forth the entire
agreement and understanding of the parties with respect to the matters contained
herein and supersedes all prior agreements, arrangements and understandings
relating thereto.


18.           Amendment.  This Escrow Agreement may be amended, modified,
superseded or canceled, and any of the terms or conditions hereof may be waived,
only by a written instrument executed by each party hereto.


In witness whereof, each of the parties hereto has duly caused this Escrow
Agreement to be executed as of the date first above written.



 
ESCROW AGENT:  Mahaffey & Assoc.
     
/s/ Douglas L. Mahaffey
 
By: Douglas L. Mahaffey, Esq., President
         
BUYER:  CSI Energy, Inc.
     
/s/ Gary Kucher
 
By: Gary Kucher, President
     
SELLER: Grayson Services, Inc.
     
/s/ Bob Grayson
 
By: Bob Grayson, Sr.
         
SELLER: NMR Energy Resources
     
/s/ Mario Perea
 
By: Mario Perea






 
6

--------------------------------------------------------------------------------

 

ESCROW RELEASE NOTICE


Date: _________, 2010


Mahaffey & Associates, plc
Attorney Escrow Account
4 San Joaquin Plaza, Ste 320
Newport Beach, CA 92660


Gentlemen:


In accordance with the terms of paragraph 3(a) of an Escrow Agreement dated as
of October 15, 2010 (the "Escrow Agreement"), by and among Grayson Sources, Inc.
and RMR Energy Resources (collectively, the “Seller”), Mahaffey & Associates,
plc  (the "Escrow Agent") and CSI Energy, Inc. (the “Buyer”), the Seller and the
Buyer hereby notify the Escrow Agent that a closing was held on ________, 2010
under the Purchase and Sale Agreement between the Seller and Buyer, and that the
$_____________escrow amount plus accrued interest shall be held in an interest
bearing escrow account until further instructions are received from both Seller
and Buyer.
 
Very truly yours,


Grayson Services, Inc.


By:_____________
Name:
Title:


CSI Energy, Inc.


By:_____________
Name:
Title:









 
7

--------------------------------------------------------------------------------

 
